SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH November, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (A free translation of the original version in Portuguese) TAM S.A. Interim Financial Information At September 30, 2011 and Review Report of Independent Auditors Contents Review Report of Independent Auditors 3 Balance sheet 5 Income statement 7 Statements fo comprehensive income 9 Statements of changes in equity 10 Statements of cash flows – indirect method 12 Statements of value added 14 Notes to the internal financial statements 1. General information 16 2. Basis of preparation and significant accounting policies 17 3. Adjustments applied retroative by to the period ínterim financial statements consolidated 4. Derivative financial instruments and hedging operations 19 20 5. Financial instruments 5.1. Financial risk management 21 5.2. Estimation and fair value hierarchy 32 5.3. Capital management 34 6. Financial instruments by category 35 7. Cash and cash equivalent 37 8. Trade accounts receivable - consolidated 38 9. Taxes recoverable 39 10. Related parties 40 11. Derivative financial instruments - consolidated 41 12. Financial assets – bank deposits 42 13. Investments 43 14. Property, plant and equipment – consolidated 46 15. Intangible assets – consolidated 48 16. Financial liabilities 49 16.1. Finance lease obligations 50 16.2. Senior notes 51 16.3. Borrowings 53 16.4. Debentures 44 17. Deferred income – consolidated 56 18. Refinanced taxes payable under Fiscal Recovery Program (REFIS) 56 19. Other liabilities – consolidated 58 20. Provisions - consolidated 58 21. Deferred income tax and social contribution 60 22. Share capital 65 23. Revenue 66 24. Costs and operating expenses by nature – consolidated 70 25. Employee benefits – consolidated 74 25.1. Share-based payment 74 26. Net finance result 79 27. Earnings per share – consolidated 79 28. Cash generated from operations 81 29. Commitments and contingencies 82 30. Segment reporting 85 31. Events occurring after the reporting period 90 Comments on performance 91 Report on Review of Quarterly Information To the Board of Directors and Shareholders TAM S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of TAM S.A., included in the Quarterly Information Form(ITR) for the quarter ended September 30, 2011, comprising the balance sheet as at that date and the statements of income and the comprehensive income for the quarter and nine month period then ended, and the statements of changes in equity and of cash flows for the nine month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with accounting standard CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the Brazilian Securities Commission (CVM). Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the Brazilian Securities Commission (CVM). Other matters Interim statements of value added We have also reviewed the parent company and consolidated interim statements of value added for the nine month period ended September 30, 2011, which are required to be presented in accordance with standards issued by the Brazilian Securities Commission (CVM) applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which does not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been properly prepared, in all material respects, in relation to the parent company and consolidated interim accounting information taken as a whole. São Paulo, November 10, 2011 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Carlos Alberto de Sousa Contador CRC 1RJ 056561/O-0 "S" SP 3 TAM S.A. Balance sheet – parent company (In thousands of Reais) Note September 30, 2011 December 31, 2010 Note September 30, 2011 December 31, 2010 Assets (Unaudited) Liabilities (Unaudited) Current Current Cash and cash equivalent 7 30,317 113,913 Accounts payable 176 22 Financial assets at fair value through profit and loss 5.2 305,248 125,905 Financial assets 16 169,820 347,800 Accounts receivable 2,000 Salaries and social charges 4,154 2,848 Dividends receivable 140,125 141,103 Taxes, charges and contributions 12,527 12,036 Taxes recoverable 46,211 42,790 Dividends payable 864 152,046 Other current assets 367 343 Other current liabilities 685 19 522,268 426,054 188,226 514,771 Non-current Non-current Deferred income tax and social contribution 21 30,465 15,531 Related parties 10 4,425 16,504 Provisions 98 30 Judicial deposits 515 174 Related parties 10 4,015 Investments in subsidiaries 13 1,593,875 2,478,464 Other non-current liabilities 13 Property, plant and equipment 61 4,113 43 1,629,341 2,510,673 Total liabilities 192,339 514,814 Equity Capital and reserves Share capital 22 819,892 819,892 Capital reserve 137,627 120,605 Profit reserve 863,718 895,592 Carrying value adjustment 567,492 585,824 Accumulated losses (429,459) 1,959,270 2,421,913 Total assets 2,151,609 2,936,727 Total liabilities and equity 2,151,609 2,936,727 The accompanying notes are an integral part of these interim financial statements. 4 TAM S.A. Balance sheet - consolidated (In thousands of Reais) Note September 30, December 31, Note September 30, December 31, Assets (Unaudited) Liabilities (Unaudited) Current Current Cash and cash equivalent 7 515,042 1,012,220 Accounts payable 486,773 522,364 Financial assets at fair value through profit and loss 5.2 1,388,991 1,407,698 Financial liabilities 16 1,865,484 1,572,093 Accounts receivable 8 1,967,392 1,556,781 Salaries and social charges 514,986 466,831 Inventories 219,776 198,760 Deferred income 17 1,650,617 1,801,181 Taxes recoverable 9 605,372 57,557 Taxes, charges and contributions 376,284 285,037 Income tax and social contribution recoverable 18,424 Income tax and social contribution payable 4,710 14,339 Prepaid expenses 124,507 162,788 Dividends payable 864 152,293 Deriviative financial instruments 11 27,437 9,895 Derivative financial instruments 11 86,548 20,574 Other current receivable 85,879 81,234 Refinanced taxes payable under Fiscal Recovery Program 18 47,940 23,152 Other current liabilities 19 162,740 135,658 4,934,396 4,505,357 5,196,946 4,993,522 Non-current Non-current Restrict cash 61,060 98,305 Financial liabilities 16 7,119,476 5,786,848 Financial assets – securities issued by Banks 12 160,572 50,280 Derivative financial instruments 11 79,485 15,286 Deferred income tax and social contribution 21 34,270 Deferred income 17 44,492 66,420 Deposits in guarantee 55,134 51,778 Provisions 20 246,531 204,271 Prepaid aircraft maintenance 543,479 410,306 Refinanced taxes payable under Fiscal Rec overy Program 18 425,600 416,675 Other non-current assets 26,115 20,595 Deferred income tax and social contribution 21 111,178 Derivatives financial instruments 11 6,699 6,568 Other non-current liabilities 19 407,357 237,472 Property, plant and equipment 14 9,123,016 8,711,850 Intangible assets 15 605,677 604,024 8,322,941 6,838,150 10,616,022 9,953,706 Total liabilities 13,519,887 11,831,672 Equity Share capital 22 819,892 819,892 Capital reserve 137,627 120,605 Profit reserve 863,718 895,592 Carrying value adjustment 567,492 585,824 Accumulated losses (429,459) 1,959,270 2,421,913 Non-controlling interest 71,261 205,478 Total equity 2,030,531 2,627,391 Total assets 15,550,418 14,459,063 Total liabilities and equity 15,550,418 14,459,063 The accompanying notes are an integral part of these interim financial statements. 5 TAM S.A. Income statement (Unaudited) Three and nine months periods ended September 30, 2011 and 2010 (In thousand of Reais) Parent company Quarter ended Nine months ended Note September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Cost and operating expenses (8,138) (4,558) (28,644) (7,613) Equity share of results of investees 13 (a) (616,156) 741,935 (401,572) 491,197 Operating profit / (loss) (624,294) 737,377 (430,216) 483,584 Finance income 26 12,200 8,475 21,699 26,967 Finance expense 26 (8,838) (12,041) (36,983) (34,971) Profit / (loss) before income tax and social contribution (620,932) 733,811 (445,500) 475,580 Income tax and social contribution 21 (a) 1,194 (320) 14,934 11,764 Profit / (loss) for the period (619,738) 733,491 (430,566) 487,344 The accompanying notes are an integral part of these interim financial statements. 6 TAM S.A. Income statement (Unaudited) Three and nine months periods ended September 30, 2011 and 2010 (In thousand of Reais) Consolidated Quarter ended Nine months ended Note September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 (Adjusted(*)) (Adjusted(*)) Revenue 23 3,319,451 2,938,800 9,415,191 8,154,092 Cost and operating expenses 24 (2,766,116) (2,258,209) (8,736,061) (7,395,288) Operating profit before movements in fair value of fuel derivatives 553,335 680,591 679,130 758,804 Movements in fair value of fuel derivatives (93,350) 12,735 (50,434) (33,852) Operating profit 459,985 693,326 628,696 724,952 Finance income 26 554,654 652,185 1,607,841 1,521,569 Finance expense 26 (1,823,754) (207,386) (2,619,797) (1,414,801) Derivatives designated as cash flow hedge 26 (19,347) (19,347) Profit / (loss) before income tax and social contribution (828,462) 1,138,125 (402,607) 831,720 Income tax and social contribution 21 (a) 222,306 (392,664) 26,310 (324,495) Profit / (loss) for the period (606,156) 745,461 (376,297) 507,225 Attributable to Equity shareholders of TAM S.A. (619,738) 733,491 (430,566) 487,344 Non-controlling interest 13,582 11,970 54,269 19,881 Earnings per share (common and preferred) – in R$ Basic 27 (3, 4,88 (2, 3,24 Diluted 27 (3,97) 4,87 (2,76) 3,24 The accompanying notes are an integral part of these interim financial statements. (*) See note 3. 7 TAM S.A. Statements of comprehensive income (Unaudited) Three and nine months periods ended September 30, 2011 and 2010 (In thousand of Reais) Parent company Quarter ended Nine months ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Profit / (loss) for the period (619,738) 733,491 (430,566) 487,344 Other comprehensive income Currency translation gains / (losses) on foreign operations 1,241 (1,369) 2,699 Derivatives designated as hedge (19,924) (19,924) Other comprehensive income / (loss) for the period (18,683) (1,369) (17,225) Total of comprehensive income / (loss) for the period (638,421) 732,122 (447,791) 487,344 Consolidated Quarter ended Nine months ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 (Adjusted(*)) (Adjusted(*)) Profit / (loss) for the period (606,156) 745,461 (376,297) 507,225 Other comprehensive income Currency translation gains / (losses) on foreign operations 1,308 (1,369) 2,843 (2) Cash flow hedge, net of tax (27,230) (27,230) Other comprehensive income / (loss) for the period (25,922) (1,369) (24,387) (2) Total of comprehensive income / (loss) for the period (632,078) 744,092 (400,684) 507,223 Attributable to Equity shareholders of TAM S.A. (638,421) 732,122 (447,791) 487.342 Non-controlling interest 6,343 11,970 47,107 19,881 The accompanying notes are an integral part of these interim financial statements. 8 Attributable to equity shareholders of TAM Capital Capital reserve Profit reserve Revaluation reserve Carrying value adjustment Accumulated deficit Total Non-controlling interest Total At January 1, 2010 – As originally presented 675,497 99,244 49,134 116,504 (16,796) (428,577) 495,006 3,408 498,414 Changes of accounting practices – Note 3 353,007 (116,504) 130,542 428,577 795,622 795,622 At January 1, 2010 - Adjusted 675,497 99,244 402,141 113,746 1,290,628 3,408 1,294,036 Profit for the period 487,344 487,344 19,881 507,225 Other comprehensive income Foreign exchange gain on foreign operations, net of tax (2) (2) (2) Total of comprehensive loss 487,342 487,342 19,881 507,223 Transactions with owners Advance for future capital increase 144,407 144,407 144,407 Realization of revaluation reserve (8,954) 8,954 Dividends of Multiplus paid to non-controlling interests (7,790) (7,790) Dividends of Mercosur paid to non-controlling interests (1,288) (1,288) Stock option plan 11,588 11,588 11,588 Sale of treasury shares 5,062 (1,909) 3,153 3,153 Transfer to non-controlling shareholders: Effect on equity of the issuance and sale of new shares of Multiplus S.A. 489,115 489,115 179,947 669,062 Total of transactions with owners 161,057 480,161 7,045 648,263 170,869 819,132 At Septembre 30, 2010 675,497 260,301 402,141 593,907 494,387 2,426,233 194,158 2,620,391 The accompanying notes are an integral part of these interim financial statements. 9 TAM S.A. Statement of changes in equity (Unaudited) Period ended September 30, 2011 and 2010 (In thousand of Reais) Attributable to equity shareholders of TAM Capital Capital reserve Profit reserve Carrying value adjustment Retained earnings / (Accumulated deficit) Total Non-controlling interest Total At January 1, 2011 819,892 120,605 895,592 585,824 2,421,913 205,478 2,627,391 Loss for the period (430,566) (430,566) 54,269 (376,297) Other comprehensive income Foreign exchange loss on foreign operations, net of tax 2,699 2,699 144 2,843 Cash flow hedge, ney of tax (19,924) (19,924) (7,306) (27,230) Total of comprehensive income (17,225) (430,566) (447,791) 47,107 (400,684) Transactions with owners Capital reduction of Multiplus – Cash paid to non-controlling interests (160,984) (160,984) Realization of revaluation reserve (1,107) 1,107 Dividends by TAM (30,277) (30,277) (30,277) Dividends of Multiplus paid to non-controlling interests (22,023) (22,023) Dividends of Mercosur paid to non-controlling interests (315) (315) Stock option plan 12,201 12,201 1,998 14,199 Sale of treasury shares 4,821 (1,597) 3,224 3,224 Total of transactions with owners 17,022 (31,874) (1,107) 1,107 (14,852) (181,324) (196,176) At September 30, 2011 819,892 137,627 863,718 567,492 (429,459) 1,959,270 71,261 2,030,531 The accompanying notes are an integral part of these interim financial statements. 10 TAM S.A. Statement of chash flows (Unaudited) Nine months periods ended September 30, 2011 and 2010 (In thousand of Reais) Parent company Note September 30, 2011 September 30, 20110 Cash generated from (used in) operating activities 28 (204,793) 105,656 Interest paid (37,920) (45,406) Net cash generated from (used in) operating activities (242,713) 60,250 Cash flow from investing activities Capital reduction of Multiplus 439,030 Investments in subsidiaries – Pantanal (10,000) Investments in restricted cash 65,047 Purchases of property, plant and equipment (58 ) Net cash generated from investing activities 504,019 (10,000) Cash flow from financing activities Sale of treasury shares 3,224 3,056 Dividends and interest on own capital paid 22 (e) (181,460) (233,325) Dividends received 261,673 Debentures (166,666) (166,666) Advanced for future capital increase 72,964 Net cash used in financing activities (344,902) (62,298) Net decrease in cash and cash equivalents (83,596) (12,048) Cash and cash equivalents at the beginning of the year 113,913 131,952 Cash and cash equivalents at the end of the p eriod / year 30,317 119,904 The accompanying notes are an integral part of these interim financial statements. 11 TAM S.A. Statement of chash flows (Unaudited) Nine months periods ended September 30, 2011 and 2010 ( In thousand of Reais ) Consolidated Note September 30, 2011 September 30, 2010 Cash generated from operating activities 28 447,9 14 668,927 Taxes paid (87,691) (26,719) Interest paid (270,030) (232,397) Net cash generated from operating activities 90,1 93 409,811 Cash flow from investing activities Capital reduction of Multiplus – cash paid to non-controlling interests (160,984) Restricted cash withdrawal Investment in restricted cash 37,245 (29,781) Cash paid on acquisition of Pantanal, net of cash acquired (9,044) Proceeds from sale of property, plant and equipment (PPE) 2,704 23,322 Purchases of property, plant and equipment (85,7 (99,626) Purchases of intangible assets (48,962) (96,009) Purchases of assets of TAM Milor including TAM Brands (98,434) Deposits in guarantee Reimbursements 8,119 18,438 Deposits made (6,721) (9,222) Pre delivery payment Reimbursements 14 109,047 112,493 Payments 14 (354,450) (132,296) Net cash used in investing activities (499,7 (320,159) Cash flow from financing activities (Repurchase) / Sale of treasury 3,224 2,357 Net cash received in a public offering of shares of Multiplus 657,048 Cash proceeds from issuance of shares in connection with acquisition of assets of TAM Milor 72,963 Dividends and interest on capital paid to non-controlling shareholders of Multiplus (22,351) (7,790) Dividends and interest on capital paid to non-controlling shareholders of Mercosur (315) (1,288) Dividends and interest on capital paid to non-controlling shareholders of Tam S.A 22(e) (181,460) (233,325) Short and long-term borrowings Issuance 101,429 Payments (94,558) (144,055) Bonds Issuance 776,511 Capital element of finance leases (503,477) (393,680) Debentures (166,667) (166,667) Net cash used in financing activities (87,664) (214,437) Net decrease in cash and cash equivalents (497,178) (124,785) Cash and cash equivalents at the beginning of the period 1,012,220 1,075,172 Cash and cash equivalents at the end of the period 515,042 950,387 Supplementary information on cash flows: Non cash investing and financing activities Acquisition of aircraft under finance leases 467,426 804,615 Acquisition of assets of TAM Milor through issuance of shares 71,444 Acquisition of other PPE under financial leases 93,826 Financing obtained for direct payment to suppliers 93,884 The accompanying notes are an integral part of these interim financial statements. 12 TAM S.A. Statement ofadded value (Unaudited) Nine months periods ended September 30, 2011 and 2010 (In thousand of Reais) Parent company Note September 30, 2011 September 30, 2010 Revenue Allowance for doubtful accounts 7 7 Inputs acquired from third parties Costs of services (1,626) (720) Materials, electricity, outsourced services and other (16,808) (3,332) (18,434) (4,052) Gross value added (18,427) (4,052) Net added received through transfer (18,427) (4,052) Value added received through transfer Equity share of the results of investees 13 (401,572) 491,197 Financial income 26 21,699 26,967 (379,873) 518,164 Total added value to distribute / (absorb) (398,300) 514,112 Distribution of value added (398,300) 514,112 Personnel Direct compensation Benefits 9,013 3,104 FGTS- Employee Government Severance Fund 11 4 267 80 Taxes, fees and contributions Federal Estate (14,128) (11,521) Municipal 89 130 Remuneration of third party capital Rentals 30 Financial expenses 36,984 34,971 Remuneration of own capital Profit / (loss) for the period (430,566) 487,344 The accompanying notes are an integral part of these interim financial statements. 13 TAM S.A. Statement ofadded value (Unaudited) Nine months periods ended September 30, 2011 and 2010 (In thousand of Reais) Consolidated Note September 30, 2011 September 30, 2010 Revenue Sales of services 23 9,805,633 8,449,101 Other revenues 56,835 71,918 Allowance for doubtful accounts 6,564 21,198 9,869,032 8,542,217 Inputs acquired from third parties Costs of services (3,460,183) (2,483,074) Materials, electricity, outsourced services and other (2,001,095) (2,072,779) (5,461,278) (4,555,853) Gross value added 4,407,754 3,986,364 Deductions Impairment (12,361) Depreciation and amortization 24 (542,374) (523,588) (554,735) (523,588) Net added received through transfer 3,853,019 3,462,776 Value added received through transfer Equity share of the results of investees Financial income 26 1,607,841 1,521,569 1,607,841 1,521,569 Total added value to distribute / (absorb) 5,460,860 4,984,345 Distribution of value added 5,460,860 4,984,345 Personnel Direct compensation 1,390,470 1,142,552 Benefits 154,840 126,671 FGTS- Employee Government Severance Fund 101,486 80,186 Taxes, fees and contributions Federal 1,126,020 1,274,976 Estate 26,578 23,523 Municipal 21,785 22,113 Remuneration of third party capital Rentals 326,543 358,443 Financial expenses 2,689,435 1,448,656 Remuneration of own capital Profit / (loss) for the period (430,566) 487,344 Non-controlling interest 54,269 19,881 The accompanying notes are an integral part of these interim financial statements. 14 TAM S.A. Statement of changes in equity (Unaudited) Period ended September 30, 2011 and 2010 (In thousand of Reais) 1. General information TAM S.A ("TAM" or the "Company") was incorporated on May 12, 1997, to invest in companies which carry out air transportation activities. The Company wholly owns TAM Linhas Aéreas S.A. ("TLA"), a company that operates in the transportation of passengers and cargo in Brazil and on international routes, and also owns 94.98% of Transportes Aéreos del Mercosur S.A. (TAM Airlines or Mercosur), an airline headquartered in Assunción, Paraguay, which operates in Paraguay, Argentina, Brazil, Chile, Uruguay and Bolivia. TAM is incorporated and domiciled in Brazil and its registered office is in Av. Jurandir, 856, Lote 4, 1st floor, São Paulo, SP. On July 15, 2005, the Company concluded a public offering of shares on the São Paulo Stock Exchange – BOVESPA. On March 10, 2006 the Company made an additional public offering – this time on the BM&F – Bolsa de Valores, Mercadorias e Futuros (BM&F Bovespa) and the New York Stock Exchange – NYSE (in the form of American Depositary Shares – ADS), which was concluded on April 6, 2006. The Company, through its subsidiary TLA, controls the companies TAM Capital Inc, (TAM Capital), TAM Capital Inc, 2 (TAM Capital 2), TAM Financial Services 1 Limited (TAM Financial 1) and TAM Financial Services 2 Limited (TAM Financial 2), and as from May 2011 also TAM Capital Inc, 3 (TAM Capital 3) and Financial Services 3 Limited (TAM Financial 3 - was established in August 2011) all headquartered in the Cayman Islands, whose main activities involve aircraft acquisition and financing and issuance of debt. Debt issued by these wholly-owned companies is wholly and unconditionally guaranteed by TAM. TLA also controls the company TAM Viagens e Turismo Ltda. (TAM Viagens) , whose corporate purpose is to carry out the activities of a travel and tourism agency, under the name TAM Viagens. The Company controls TP Participações Ltda. which on July 20, 2009, changed its name to TP Franchising Ltda. (TP Franchising) and modified its corporate purpose to the development of franchises. In the Extraordinary General Meeting (AGE) held on October 28, 2009, it was approved the change of the name of Q.X.S.P.E. Empreendimentos e Participações S.A. to Multiplus S.A. (“Multiplus”). Multiplus’s main activity is the development and management of customer loyalty programs. A public offering of shares of this subsidiary was concluded on February 5, 2010. Since March 15, 2010, the date on which its purchase was approved, the Company controls Pantanal Linhas Aéreas S.A. – “Pantanal”, which was the date ANAC – the National Agency of Civil Aviation approved the purchase. Pantanal is currently under bankruptcy protection. On July 13, 2010, TLA acquired TAM Milor which was the holder of the brand “TAM” and other related brands (TAM Brands) which are used by the Company, by TLA and other related companies. On March 1, 2011, the Company legally merged its subsidiary TAM Milor into the Company. On January 18, 2011, the Company published a significant event, informing that TAM and LAN Airlines S.A. had signed two agreements named Implementation Agreement and Exchange Offer Agreement , regulating the final terms and conditions for the association contemplated in the Memorandum of Understanding entered into on August 13, 2010. The agreements define the new structure that will be formed by the association of the two companies for formation of the Group LATAM Airlines S.A., as well as the form of corporate management that will coordinate this new structure. The operation agreed between the parties was approved by ANAC, authority from Brazil, and Tribunal de Defensa de la Libre Competencia (TDLC), authority from Chile, on Mach 3, 2011 and September 21, 2011, respectively. On March 29, 2011, the Company and TRIP Linhas Aéreas S/A. (“TRIP”) signed a Term Sheet, with no binding effect, in order to identify possible opportunities for strengthening and expanding their businesses through the development of a strategic alliance complementary to the existing Codeshare Agreement. Pursuant to the Term Sheet signed, if and when binding documents are executed, and after meeting conditions precedents that may be mutually agreed (including the approval by the applicable authorities), TAM may ultimately acquire a non-controlling interest in TRIP representing 31% of its total capital comprised by 25% of its voting capital and the remaining interest through non-voting preferred shares. 15 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) On May3, 2011, TLA incorporated TAM Capital Inc. 3 for the purpose of issuing US$ 500,000 8.375% senior guaranteed notes due 2021 as further described in Note 16.2 and TAM Financial 3, whose main activities are involved aircraft acquisition and financing. This consolidated interim financial information, of TAM and its subsidiaries was approved by the Board of Executive Officers on October 28, 2011. 2. Basis of preparation and significant accounting policies This interim financial statements for the three and nine months periods ended September 30, 2011 and 2010 has been prepared in accordance with CPC 21 / IAS 34 – “Interim financial reporting” and regulations issued by Brazilian Securities Commission (CVM). The interim financial statements should be read in conjunction with the annual financial reporting statements for the year ended December 31, 2010, which have been prepared in accordance with accounting practices adopted in Brazil (BR GAAP), included in the Brazilian Corporate Law and the Pronouncements, Guidance and Interpretations issued by the Accounting Pronouncements Committee (CPC) and approved by (CVM), and with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The principal accounting policies applied in the preparation of these interim financial statements are consistent with those of the annual financial statements for the year ended December 31, 2010 and have been applied consistently in all periods presented, except that as described in Note 4 as from the quarter ended September 30, 2011 the Company applies cash flow hedge accounting with respect to certain transactions entered into by its subsidiary Multiplus. The notes below are not presented because show no significant change in the period ended September 30, 2011 compared to year ended December 31, 2010. In the annual financial statement of December 31, 2010 these notes are located as follows: Note Significant accounting policies, except for the use concept of hedge accounting 2 Critical accounting estimates and judgments 3 Inventories 10 Deposits in guarantee 12 Prepaid aircraft maintenance 14 Share premium 25 (i) Stock option 25 (iii) Legal reserve 26 Carrying value adjustments 27 . Basis of consolidation and investments in subsidiaries (a) Consolidated financial statements The main accounting practices adopted in the preparation of these financial statements are as follows. (i) Subsidiaries The consolidated financial statements include the financial statements of TAM and its subsidiaries, including special purpose entities. Control is obtained when the Company has the power to govern the financial and operating policies, as a result of holding more than half of the voting rights. The existence and the effect of potential voting rights, currently exercisable or convertible, are taken into account to assess whether TAM controls another entity. Subsidiaries are fully consolidated as from the date when control is transferred to TAM and are no longer consolidated as from the date when such control ceases. 16 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) The results of subsidiaries acquired during the year are included in the consolidated statements of operations and of comprehensive income/loss as from the actual acquisition date. The comprehensive income/loss balance is attributable to the Company’s owners and to non-controlling interests, even if results in a negative balance of these interests. When necessary, the financial statements of subsidiaries are adjusted to conform their accounting policies to those established by the Company. Intercompany transactions and balances and unrealized gains are eliminated. Unrealized losses are also eliminated, although they are considered as an indicator of impairment of the transferred asset. (ii) Transactions and non-controlling interests In the consolidated financial statements, any changes in the Company’s interests in subsidiaries that do not result in loss of the Company’s control over subsidiaries are recorded as capital transactions. The account balances of the Company’s interests and non-controlling interests are adjusted to reflect changes in their interests in subsidiaries. The difference between the fair value of consideration paid or received is recorded directly in equity and attributed to the Company's owners. When the Company ceases to have control, any retained interest in the entity is remeasured to its fair value, and any change in the carrying amount is recognized in profit or loss. The fair value is the initial carrying amount for subsequent recognition of the retained interest in an associate, a joint venture or a financial asset. Also, any amounts previously recognized in other comprehensive income related to that entity are recorded as if TAM had directly disposed of the related assets or liabilities. This means that the amounts previously recognized in other comprehensive income are reclassified to profit or loss. Non-controlling interests represent the portion of profit or loss and of equity of subsidiaries that is not held by TAM, and is recorded in a separate line item in the consolidated balance sheet. (iii) Companies included in the consolidated interim financial statements Ownership and voting power % Reporting date Ownership September 30, December 31, TLA 09.30.2011 Direct 100.00 100.00 TAM Viagens (i) 09.30.2011 Indirect 99.99 99.99 TAM Capital (i) 09.30.2011 Indirect 100.00 100.00 TAM Capital 2 (i) 09.30.2011 Indirect 100.00 100.00 TAM Capital 3 (i) 09.30.2011 Indirect 100.00 TAM Financial 1 (i) 09.30.2011 Indirect 100.00 100.00 TAM Financial 2 (i) 09.30.2011 Indirect 100.00 100.00 TAM Financial 3 (i) 09.30.2011 Indirect 100.00 100.00 Fundo Spitfire II (Fundo exclusivo) (ii) 09.30.2011 Indirect 100.00 100.00 TP Franchising 09.30.2011 Direct 100.00 100.00 Mercosur 08.31.2011 Direct 94.98 94.98 Multiplus 09.30.2011 Direct 73.17 73.17 Pantanal 09.30.2011 Direct 100.00 100.00 TAM Milor (iii) 09.30.2011 100.00 (i) TAM's investments are held indirectly through TLA. (ii) TAM's investment is held 27% directly, 42% through TLA and 31% through Multiplus, respectively. (iii) TAM Milor was acquired in July 2010. On March 1, 2011, the Company merged its subsidiary TAM Milor into the Company. 17 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) (b) Individual financial statements In the Company’s individual financial statements, the financial information of subsidiaries is accounted for using the equity method. The same adjustments are made both in the individual financial statements and in the consolidated financial statements. New and revised standards and interpretations and amendments to existing standards and interpretations. (a) The following accounting standard are mandatory for the year beginning in January 2011 and have been applied by TAM: IFRIC 13 - "Customer Loyalty Programmes". The meaning of “fair value” is clarified in the context of measurement of award credits in customer loyalty programmes effective January 1, 2011. The application of the clarified guidance did not result in any impact on the financial position and results of operations since the Company was measuring the fair value of its award credits. · IAS 34 ammendment effective January 1, 2011 provides guidance to illustrate how to apply disclosure principles in IAS 34 and add disclosure requirements around: a) The circumstances likely to affect fair value of financial instruments and their classification; b) Transfers of financial instruments between different levels of the fair value hierarchy; c) Changes in classification of financial assets; and d) Changes in contingent liabilities and assets The applicable additional disclosures are included in this interim financial information. 3. Adjustments applied retroactive by to the prior period interim financial statements consolidated As mentioned in Note 2.1 (a), in the annual financial statements for the year ended December 31, 2010, the Company changed the accounting policy related to revaluation of flight equipment at revalued amounts in its consolidated financial statements, in order that the consolidated profit and equity are equal to those presented in the parent company’s individual financial statements since the Brazilian corporate law does not permit the revaluation of property, plant and equipment. The comparative information as of September 30, 2010 and for the quarter ended and nine months ended at September 30, 2010 presented herewith is being retroactively adjusted to reflect such change in accounting polices. The effects of the retroactive adjustments at January 1, 2010 and for ther quarter and for the nine months ended September 30, 2010 are as follows: January 1, 2010 As originally presented Retrospective adjustment Adjusted Effects on equity Revaluation reserve 116,504 (116,504) Accumulated deficit and other reserves (296,995) 912,126 615,131 Total (180,491) 795,622 615,131 18 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Quarter ended September 30, As originally presented Retrospective adjustment Adjusted Effects on profit or loss Operating expenses (2,248,309) (9,900) (2,258,209) Profit before income tax and social contribution 1,148,025 (9,900) 1,138,125 Income tax and social contribution (396,030) 3,366 (392,664) Profit for the period 751,995 (6,534) 745,461 Earnings per share - Basic 4.92 4.88 Earnings per share - Diluted 4.92 4.87 Effects on Statements of Comprehensive Income Profit for the period 751,995 (6,534) 745,461 Comprehensive loss for the period 750,626 (6,534) 744,092 Nine months ended September 30, As originally presented Retrospective adjustment Adjusted Effects on profit or loss Operating expenses (7,334,653) (60,635) (7,395,288) Profit before income tax and social contribution 892,355 (60,635) 831,720 Income tax and social contribution (345,111) 20,616 (324,495) Profit for the period 547,244 (40,019) 507,225 Loss per share - Basic 3.51 3,24 Loss per share - Diluted 3.50 3,24 Effects on Statements of Comprehensive Income Profit for the period 547,244 (40,019) 507,225 Comprehensive loss for the period 547,242 (40,019) 507,223 4. Derivative financial instruments and hedging operations The Company uses derivative instruments to manage its financial risks in order to economically hedge against these risks. The Company does not enter into transactions involving derivative instruments with speculative purposes. As from August 31, 2011, Multiplus has designated the change in intrinsic value of all derivative financial instruments (which consist exclusively of zero cost collars, a combination of a purchase and a sale of options) as hedging instruments to hedge against the risk of changes in the cash flows (of certain highly probable future sales of points) caused by changes in the exchange rate between the Brazilian real and the U.S dollar. In designating the change in the intrinsic value of such derivative financial instruments as hedging instruments the Company has followed the requirements of IAS 39. Multiplus decided to apply hedge accounting considering that revenue from the sales of points is recognized after billing to the financial institutions only at the moment when the participants in the loyalty program redeem their points for awards (the “curve of redemption of points”) and that there is a mismatch between the moment at which points are billed and recognized as deferred revenue and the moment at which points are redeemed and revenue is recognized in the statement of operations. By applying hedge accounting management believes that it reduces the mismatch between the timing of the recognition of the effects of the derivative financial instruments in the income statement and the timing of the recognition of revenue with respect to the transactions being hedged. Management also expects that a highly-effective hedge relationship will reduce the impact of the derivative instruments that is recognized under finance income and finance costs in the statement of operations. 19 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Multiplus deems the cash flows from future sales of points to financial institutions as highly probable and categorizes the change in the intrinsic value of the derivative instruments contracted to protect those cash flows against exchange rate variations as “cash flow hedge” ofsuch future sale. Derivative financial instruments designated as hedging instruments under hedge accounting are recognized as assets and liabilities in the balance sheet and are measured at fair value initially and subsequently remeasured to fair value. The effective portion of changes in the intrinsic value of derivatives that are designated and qualify as cash flow hedges is recognized in other comprehensive income within stockholder’s equity. The gain or loss relating to the ineffective portion is recognized immediately in the statement of operations within finance income and finance costs. No significant amount of ineffectiveness has been recognized in the statement of operations for the periods presented. Multiplus documents at the inception of the hedge relationship each operation, the relationship between hedging instruments and hedged items, including the risk management objectives and the strategy for the entering into the hedge transactions. Multiplus also documents, both at inception of the hedge relationship and on an ongoing basis, the calculations and /or assessments of whether intrinsic value of the derivative instruments designated as hedging instruments are highly effective in offsetting the change in cash flows in Reais attributable to the change in the exchange rate between the Brazilian real and the U.S dollar of the highly probable future sales of points. In “cash flow hedge”, Multiplus hedges the changes in future cash flows from sales attributable to changes in the exchange rate and recognizes all changes in the fair value of the derivative financial instruments. The change in fair value attributable to the effective portion of the hedge relationship is recognized in other comprehensive income within shareholder’s equity and the ineffective portion and the time value which is not part of the hedging relationship is recognized directly in the income statement. The effective portion originally recognized in shareholder’s equity in other comprehensive income, will only be released or recycled into the statement of operations when the hedged item affect the income statement (which is the moment when the points that were hedged are redeemed by the participants). However, when a hedged item expires or when a hedge operation no longer meets the criteria for hedge accounting, any cumulative gain or loss existing in stockholder’s equity, at the time, remains in stockholders´equity until the moment in which the forecasted transaction is ultimately recognized in income. Multiplus calculates the fair value of derivatives based on widely used statistical methods using series of techniques such as Black-Scholes-Merton ( Garmann-Kohlhagen ) to price options and discounted cash flow for swaps and forwards. The hedging instruments are considered to be effective when the variation in the cash flow of the hedging instruments offsets between 80% and 125% of the changes in the hedged transaction. The Company has not classified any derivative instrument in a“fair value hedge” or “net investment hedge” relationship. 5. Financial instruments 5.1 Financial risck management TAM's activities expose it to a variety of financial risks: market risk (including currency risk, interest rate risk and price risk), credit risk and liquidity risk. The Company has a formal Risk Management Policy that defines the rules to be followed and authorizes the Treasury Department to enter into derivative transactions in order to reduce the impact that possible fluctuations in fuel prices and foreign exchange and interest rates may have on its cash flows. The management of risk is monitored by the Risk Committee that is, responsible for, among other matters: Decide on any increase of the percentage level of protection based on strategic matters and monitor the comparison between the market and budgeted scenarios; Manage and monitor the risk exposure; Monitor compliance with the risk policy; Decide on the exposure level of market risks; Establish financial limits for all the institutions authorized to carry out financial instruments derivatives transactions; and Monitor the performance of derivatives transactions. 20 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Derivatives are contracted in line with TAM's policies, considering liquidity, impact on cash flow and cost/benefit analysis of each position taken. The control over the use of derivatives includes ensuring that the rates in derivative contracts are compatible with market rates. The Company does not enter into transactions involving financial instruments, including derivative instruments, for speculative purposes. 5.1.1 Market risks The Company is exposed to market risks arising from its normal business activities. These market risks principally relate to changes in interest rates, exchange rates or aviation kerosene (QAV), and variations can negatively affect its cash flows and future expenses. Market risk is the risk of a possible loss derived from variations in the prices of market prices (rates of exchange, interest rates, prices of commodities, or others) that may affect the Company’s cash flow or results. The Company entered into derivative contracts with the purpose of reducing the risks derived from variations in these factors. Policies and procedures have been implemented to evaluate these risks and to monitor the transactions with derivatives. The policies establish minimum and maximum levels of protection, and requires that counterparties have investment grade credit rating as condition for entering into the transactions. (a) Risks relating to variations in the price of jet fuel One of the most important financial risks of airlines is the volatility of fuel price. The QAV price is linked to the variation of the oil price in the international market. The Company has entered into derivative transactions in order to economically hedge itself against this risk. TAM's Risk Committee has established policies for achieving this. The policy establishes to carry out derivative transactions covering a maximum level of 60% of the fuel consumption projected for the following 24 months and minimum level of 20% of the consumption projected for the first 12 months and 10% for the subsequent twelve months. Swaps, options, or a combination of these instruments, using market prices for crude oil, heating oil or jet fuel as the underlying may be used to achieve TAM’s aims. TAM protects itself against the volatility in its kerosene price by using derivatives based mainly on crude oil (West Texas Intermediate or "WTI"). The choice of this underlying item was based on studies that indicate that the hedge of QAV based on WTI is, historically, highly effective, in addition to the high liquidity of the financial instruments referenced in WTI. At September 30, 2011 all contracted financial instruments are over the counter. The Company enters into derivative transactions only with counterparties classified by the main risk rating agencies ( Standard & Poors, Fitch and Moody’s ) as at a minimum investment grade. As the consumed volume of kerosene is not fully protected through derivatives, increases in the price of kerosene are not fully offset by the derivatives. In the same way, decreases in the price of kerosene will have positive impact for the Company, since it will not be fully offset by changes in the fair value of the derivatives. 21 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) The aviation fuel consumed in the periods ended at September 30, 2011 and 2010 accounted for % and 34 %, respectively, of the cost of services provided by the Company (Note 24). (a.1) Outstanding jet fuel of derivatives : The following table presents the percentages of anticipated consumption covered for the next 12 months after each date and the average strike price for the transactions outstanding as of each of those dates: September 31, December 31, % of coverage anticipated for the next 12 months 30% 25% Average strike price for outstanding derivatives US$ 93.5/bbl US$ 87/bbl Market price of WTI US$ 79.2/bbl US$ 89/bbl The following table presents both the notional amount and fair value of outstanding jet fuel derivatives as of each date broken down by maturity: Total At September 30, 2011 Notional amount – thousands of barrels 1,445 4,860 2,425 325 9,055 Fair value, net – R$ thousand (5,443) (44,092) (28,470) (806) (78,811) At December 31, 2010 Notional amount – thousands of barrels 3,985 2,710 150 6,845 Fair value, net – R$ thousand (9,791) (8,536) (182) (18,509) (b) Exchange rate risk (b.1) TLA A significant portion of the operating costs and expenses, such as aircraft and engine maintenance services, aircraft lease payments and aircraft insurance, are denominated in U.S. dollars. The Company may enter into derivative contracts to protect against a possible appreciation or depreciation of the Real against the U.S. dollar. The notional amount and fair value of the foreign currency derivatives outstanding are presented below by year of maturity: At September 30, 2011 Notional amount – US$ 31,000 Fair value – R$ 144 At December 31, 2010 Notional amount – US$ 31,000 Fair value – R$ (888) In view of the restructuing of derivatives made in the first quarter of 2009 and in the second quarter of 2010, one of the counterparties required a deposit denominated in dollars as collateral guarantee. As deposits in foreign currency are not permitted in Brazil, a foreign exchange collar was entered into with the amount of the deposit as notional and also provided as collateral. The collar transaction described above is the only foreign currency derivative outstanding at September 30, 2011. 22 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) (b.2) Multiplus The exchange rate risk consists of the risk of changes in the R$/US$ exchange rate that affects the selling price of points as part of the contracts where the price of the points are denominated in US$. These fluctuations may impact the cash flows and the sale price of points when measured in Reais. The following table presents both the notional amount and fair value of outstanding derivatives as of each date broken down by maturity. The maturity date of the derivative is also the date on which the highly probable sale of points is expected to be billed. The highly probable sales of points are expected to be recognized in income after billed and management expects that they will be recognized in income on average in up to six months after billed: Total At September 30, 2011 Notional amount – US$ 51,000 303,000 253,000 2,000 609,000 Fair value at designated date – R$ 2,698 4,644 119 (86) 7,375 Fair value – R$ (2,592) (23,550) (26,571) (517) (53,230) As of September 30, 2011 all derivative instruments entered into by Multiplus were zero cost collars, a combination of a purchase and a sale of options. (c) Distribution of fair value by counterparty credit rating The distribution of fair value by counterparty credit rating and by type of risk being protected at September 30, 2011 and December 31, 2010 is presented below: 23 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) (i) Effects of derivatives on the balance sheet September 30, December 31, Counterparties with external credit rating Standard&Price, Moody´s or Fitch) Trading place TLA Multiplus Total TLA Multiplus Total AAA* Over the counter (14,480) (27,305) (41,785) (23,342) (23,342) AA+, AA ou AA-* Over the counter (56,633) (25,925) (82,558) 3,671 3,671 A+, A ou A-* Over the counter (7,554) (7,554) 274 274 (78,667) (53,230) (131,897) (19,397) (19,397) Fuel derivative in an asset position – WTI 30,244 30,244 16,463 16,463 Fuel derivative in a liability position – WTI (109,055) (109,055) (34,972) (34,972) Fuel derivative – WTI - Total (78,811) (78,811) (18,509) (18,509) Foreign exchange derivatives in an asset position 144 3,748 3,892 Foreign exchange derivatives in a liability position (56,978) (56,978) (888) (888) Foreign exchange derivatives - Total 144 (53,230) (53,086) (888) (888) (78,667) (53,230) (131,897) 19,397 19,397 Amounts outstanding in equity Amounts outstanding in equity (41,258) (41,258) Deferred income tax and social contribution 14,028 14,028 (27,230) (27,230) 24 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) (*) The ratings can be expressed both in the global scale or in local currency. Each agency has a slightly different way to present rating. The table above unifies the presentations in what what we believe is the most well known rating international scale. The Company monitors the concentration of financial instruments on a single counterparty. Internal policies require reporting of excessive concentrations to the Risk Committee. At September 30, 2011 there was two counterparties, with rating AAA and AA, that exceeded the limit established; however the Company believes this concentration of risk is acceptable. (ii) Effect of derivatives in the statement of operations Until August 2011, all gains and losses resulting from changes in fair value of derivativesentered into by Multiplus (which where not designated for cash flow hedge) were recognized in the statement of operations in the same line on which the transaction being economically hedged is recorded which in the case of Multiplus is revenue. As further described above as from August 31, 2011, Multiplus designated the intrinsic value of all derivative as hedging instruments for hedge accounting purposes. For derivatives designated as hedging instruments the change in the intrinsic value is initially recorded in shareholder’s equity and released to income at the same time that the hedged transaction is recorded in income; upon release to income the amount originally recognized in equity is recorded in the line revenue. Also for derivatives designated as hedging instruments, the change in the time value of the derivatives is not part of the hedge relationship and this change is recognized immediately under finance income and finance cost. September 30, Quarter Nine months Operating profit/ (loss) Net gain realized 2,599 3,170 Net gain resulting from the change in fair value until August/2011 4,498 7,375 7,097 10,545 Finance Result Finance Expense – - Change in time value of derivative instruments designated for hedge accounting (19,347) (19,347) (12,250) (8,802) (d) Interest rate risk TAM’s earnings are affected by changes in interest rates due to the impact these changes have on interest expense from variable-rate debt instruments, variable-rate lease contracts, and on interest income generated from its cash and short-term investment balances. To minimize possible impacts from interest rate fluctuations, TAM has adopted a policy of diversification, alternating between contracting fixed and variable rates (such as the London Interbank Offered Rate “LIBOR” and CDI - Certificate of Deposit Intermediate. The Company does not have financial instruments to hedge its cash flows against fluctuations in interest rates. 25 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) (e) Sensitivity analysis Presented below is a sensitivity analysis of the financial instruments that demonstrates the impact of changes in financial instruments on the result and equity of the Company by considering: Increase and decrease of 10 percent in fuel prices, by keeping constant all the other variables; Increase and decrease of 10 percent in R$/US$ exchange rate, with all other variables remaining steady; and Increase and decrease of one percentage point in interest rate, by keeping constant all the other variables. (e.1) TLA Fuel price : A hypothetical 10% increase/decrease in the price of WTI would lead to an increase/decrease of approximately US$ / US$ (equivalent to R$ / R$ at September 30, 2011) in the fair value of WTI derivatives. This increase/ decrease would directly affect the Company’s net income. In terms of cash flows, however, these changes in WTI price would be more than offset by a decrease/increase in the Company’s kerosene-type jet fuel costs. The cash payments for settling the derivatives are due at their respective maturities, distributed from 2011 through 2014. Exchange rate – U.S. Dollar: If there was a 10% depreciation/appreciation of the Brazilian against the U.S. dollar and all other variables remained constant, the financial result would have been affected by approximately R$ 776 million / R$ million, mainly as a result of foreign exchange gains/losses on the translation of U.S. dollar denominated trade receivables and U.S. dollar denominated financial assets at fair value through profit or loss, and foreign exchange losses/gains on the translation of U.S. dollar-denominated borrowings and finance leases. Interest rate – LIBOR and CDI: A hypothetical 100 basis point increase in foreign market (LIBOR) interest rates in the quarter ended September 30, 2011 would increase its aircraft rental and interest expense over a one year period by approximately US$ (equivalent to R$ ). If there wasa hypothetical 100 basis point increase/decrease in domestic market (CDI) interest rates in the quarter ended September 30, 2011 would increase/decrease loan and financing interest expenses over a one year period by approximately R$ . (e.2) Multiplus Exchange rate – U.S. Dollar (Derivatives): If there was a 10% depreciation / appreciation of the Brazilian against the U.S. dollar and all other variables remained constant, the financial result would have been approximately R$ / R$ , mainly as a result of the effect of the foreign exchange gain or losses on the time value of the derivaties which is recognized immediately in income. In addition to the sensitivity analysis above, the Company shall provide a sensitivity analysis of financial instruments, describing the risks that may cause material damage, directly or indirectly by considering the following elements, as determined by CVM Instruction n o 475/08: · The probable scenario is defined as the one expected by the Company’s management and referenced to an independent external source; · The possible adverse scenario considers a deterioration of 25% in the major variable that determines the fair value of the financial instrument; and · The remote adverse scenario considers a deterioration of 50% in the major variable that determines the fair value of the financial instrument. 26 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) TLA Fuel price Derivative transactions referenced to crude oil (WTI) in own portfolio are intended to protect fuel consumption. The behavior of WTI prices is highly correlated to QAV prices. None of the derivative instruments used by the subsidiary TLA is leveraged, and as the fuel consumption volume is not fully hedged by derivatives, increases and/or decreases in fuel prices will not be fully offset by adjustments of derivatives. As a result, the effect of these transactions on the TLA cash generation will be compared to the decreased QAV cost against that level (US$ 79,2/bbl will be adopted as reference). The projections of QAV prices were built based on the results of a simple linear regression. The net effects of savings in fuel expenses, as opposed to hedge disbursements for fourth quarter of 2011, for each of the scenarios, are shown below: Instrument/transaction Risk Scenario I Scenario II Scenario III (most probable) (25% fall) (50% fall) Average price per barrel High price QVA US$ 79.2/bbl US$ 59.4/bbl US$ 39.6/bbl WTI financial instruments derivative and consumption QVA – Net gain R$ (5,443) R$ 276,524 R$ 558,614 Exchange rate Our methodology for the sensitivity analysis of liabilities denominated in foreign currencies includes the probable scenario based on the exchange rate of R$ /US$ at September 30, 2011. Considering the projected cash flows for fourth quarter of 2011 , we verified an increase in cash flow arising from the variation of 25% and 50% over the current rate, as shown below: 25% R$ 2.3069 / US$ -25% R$ 1.3841 / US$ 50% R$ 2.7683 / US$ -50% R$ 0.9228 / US$ Lease agreement (99,322) 99,322 (198,645) 198,645 FINIMP (42,796) 42,796 (85,591) 85,591 Loans in foreign currency (918) 918 (1,837) 1,837 Bonds (14,835) 14,835 (29,670) 29,670 Pre-delivery payment (20,828) 20,828 (41,655) 41,655 Total (178,699) 178,699 (357,398) 357,398 Interest rate For the interest scenario in the foreign market LIBOR (USDLIBOR 3 months), based on the closing rate at September 30, 2010 of % per year. We projected for the fourth quarter of 2011, the impact on the cash flow arising from the variation of 25% and 50% over the current rate, as shown below: 25% 0.47% a.a. -25% 0.28% a.a. 50% 0.56% a.a. -50% 0.19% a.a. Interest expense (R$) (150) 150 (302) 302 27 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) For the interest scenario in the domestic market (CDI), based on the closing rate at September 30, 2011 of % per year, we projected for the fourth quarter the impact on the cash flow arising from the variation of 25% and 50% over the effective tax, as shown below: 25% 14.85% a.a. -25% 8.91% a.a. 50% 17.82% a.a. -50% 5.94% a.a. Loan and financing interest expense (R$) (0,3) 0,3 (0,5) 0,5 Multiplus Derivatives financial instruments Our methodology for the sensitivity analysis includes the probable scenario based on the exchange rate of R$ / US$ at September 30, 2011. Considering the projected cash flows for fourth quarter of 2011, we verified an increase in cash flow arising from the variation of 25% and 50% over the current rate, as show below: 25% R$ 2.318 / US$ -25% R$ 1.3908 / US$ 50% R$ 2.7816 / US$ -50% R$ 0.9272 / US$ Hedge (7,947) 6,046 (15,828) 13,928 5.1.2. Credit risk Credit risk refers to the risk that a counterparty will not fulfill its contractual obligations, leading the Company to incur financial losses. Credit risk arises from the possibility of TAM not recovering amounts receivable from services provided to consumers and/or travel agencies, or from amounts held with financial institutions generated by financial investment operations. To reduce credit risk, TAM has adopted the practice of establishing credit limits and the permanent follow-up of its debtor balances (mainly from travel agencies). TAM only deals with financial institution counterparties which have a credit rating of at least BBB or equivalent issued by S&P, Moody’s or Fitch. Each institution has a maximum limit for investments, as determined by the Company’s Risk Committee. Currently, management does not expect losses due to default of its counterparties and does not have any individually significant exposure to any counterparty. 5.1.3. Liquidity risk Prudent liquidity risk management implies maintaining sufficient cash and short-term investments, the availability of funding through an adequate amount of committed credit facilities and the ability to close out market positions. Excess cash is invested mainly through TAM’s exclusive investment funds. Each of these funds has a clear investment policy, with limits on concentration of risk in the underlying investments. The table below analyses TAM's financial liabilities into relevant maturity groupings based on the remaining period at the reporting date to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows and include interest, except for derivatives, for which the fair value is disclosed. 28 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Parent company Less than one year Between one and two years Total Effect of discounting Carrying value Non-derivative financial liabilities At September 30, 2011 Debentures 187,440 187,440 (17,620) 169,820 Other (i) 4,330 4,330 4,330 At December 31, 2010 Debentures 392,142 44,342 436,484 (88,684) 347,800 Other (i) 2,870 2,870 2,870 (i) This amount is recorded under: Accounts payable and salaries and social charges. Financial guarantees represent guarantees of liabilities of subsidiaries and are the maximum values. There is no expected loss on these guarantees. 29 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Less than one year Between one and two years Between three and five years More than five years Total Effect of discounting Carrying value Non-derivative financial liabilities At September 30, 2011 Finace lease obligation 784,898 919,335 1,786,309 2,260,749 5,751,291 (522,540) 5,228,751 Senior notes 167,770 226,169 503,313 2,584,935 3,482,187 (1,420,072) 2,062,115 Borrowings 874,631 52,906 3,765 6,222 937,524 (25,342) 912,182 Debentures 373,116 170,145 421,180 110,738 1,075,179 (293,267) 781,912 Refinanced taxes payable under Fiscal Recovery Program 51,024 92,254 175,178 744,320 1,062,776 (589,236) 473,540 Other (i) 1,001,759 1,001,759 1,001,759 At December 31, 2010 Finace lease obligation 684,006 1,279,397 1,140,715 2,315,571 5,419,689 (661,766) 4,757,923 Senior notes 108,701 164,241 164,241 1,238,874 1,676,057 (667,000) 1,009,057 Borrowings 617,525 8,297 2,199 7,228 635,249 (20,209) 615,040 Debentures 418,926 339,085 292,758 237,014 1,287,783 (310,862) 976,921 Refinanced taxes payable under Fiscal Recovery Program 31,156 73,724 146,360 887,023 1,138,263 (698,436) 439,827 Other (i) 989,195 989,195 989,195 (i) This amount is recorded under: Accounts payable and salaries and social charges. 30 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Consolidated Less than one year Between one and two years Total (equal carrying value) Carrying value Derivative financial liabilities At September 30, 2011 Fuel price risk (63,034) (46,021) (109,055) (109,055) Exchange rate risk (23,514) (33,464) (56,978) (56,978) At December 31, 2010 Fuel price risk (19,686) (15,286) (34,972) (34,972) Exchange rate risk (888) (888) (888) In the analysis of net current assets it should be noted that current liabilities include the balance of Deferred income which is composed by advanced ticket sales, deferred income with respect to TAM loyalty program and deferred gains on sale and leaseback amounting to R$ (December 31, 2010 – R$ 1,801,181). 5.2. Fair value estimation and fair value hierarchy The Company discloses the fair value of financial instruments by level of the following fair value measurement hierarchy: Level 1 - quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 - inputs other than quoted prices included within level 1 that are observable for the asset or liability, either directly (that is, as prices) or indirectly (that is, derived from prices), and Level 3 - Inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs). None of the financial instruments carried at fair value by the Company of its subsidiaries fall into this category at September 30, 2011. The table below presents the Company's financial instruments measured at fair value in the statement of financial position: Parent company September 30, 2011 December 31, 2010 Level 1 Level 2 Total Level 1 Level 2 Total Financial assets at fair value through profit or loss Brazilian government securities (1) 239,201 239,201 96,064 96,064 Corporate securities (2) 64,588 64,588 29,049 29,049 Other bank deposits (3) 1,459 1,459 792 792 239,201 66,047 305,248 96,064 29,841 125,905 Consolidated September 30, 2011 December 31, 2010 Level 1 Level 2 Total Level 1 Level 2 Total Financial assets at fair value through profit or loss Brazilian government securities (1) 903,626 903,626 812,515 812,515 812,515 Corporate securities (2) 142,297 142,297 297,424 297,424 Bank deposit certificates – CDB (3) 104,368 104,368 34,199 34,199 Other bank deposits (3) 238,700 238,700 263,560 263,56 0 903,626 485,365 1,388,991 812,515 595,183 1,407,698 Derivative financial assets Fuel hedge – WTI (4) 30,244 30,244 16,463 16,463 Foreign exchange derivatives (4) 3,892 3,892 34,136 34,136 16,463 16,463 Derivative financial liabilities Fuel hedge – WTI (4) (109,055) (109,055) (34,972) (34,972) Foreign exchange derivatives (4) (56,978) (56,978) (888) (888) (166,033) (166,033) (35,860) (35,860) 31 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) No transfer of assets or liabilities between the levels of the fair value hierarchy took place during the periods ended September 30, 2011 and 2010. Capital is not managed in the parent company, only in the consolidated The financial instruments recognized at fair value are determined as follows: Financial assets measured at fair value through profit and loss: · (1) Brazilian Government securities – Corresponds to highly liquid Brazilian government securities that have prices available and correspond to transactions in an active market. · (2) Corporate securities – Correspond, typically, to debt securities for which fair value has been determined based upon actual transactions observed in organized markets (when available) or discounted cash flows using interest rates when actual transactions are not available. · (3) Certificates of deposit and other bank deposits - Fair value has been estimated by discounting estimated cash flows using market interest rates as inputs. · (4) Derivative financial instruments not traded in an exchange, for example, over-the-counter derivatives. TAM estimates its fair value using a series of techniques such as Black&Scholes, Garman & Kohlhagen, Monte Carlo or even discounted cash flow models commonly used in the financial market, depending on the nature of the derivative. All models used are widely accepted in the market and reflect the contractual terms of the derivative. Those models do not contain a high level of subjectivity, since the methodologies used in the models do not require significant judgment, and all inputs to the model are readily observable from actively quoted markets. 5.3. Capital management The objective of capital management is to ensure that TAM is able to continue as a going concern whilst delivering shareholder expectations of a strong capital basis as well as returning benefits to other stakeholders and optimizing the cost of capital. Capital is managed by means of a leverage ratio. The Company’s capital structure is made up of its net indebtedness, defined as the total of loans, debentures and lease agreements (finance and operating), net of cash and cash equivalents and other short-term financial assets, and of the capital that is defined as the total net equity of shareholders and net indebtedness. The Company is not subject to any externally imposed capital requirements. 32 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) The leverage ratios are as follows: September 30, December 31, Cash and cash equivalents (Note 7) (515,042) (1,012,220) Financial assets at fair value through profit and loss (Note 5.2) (1,388,991) (1,407,698) Borrowings (Note 5.1.3) 912,182 615,040 Debentures and senior notes (Note 5.1.3) 2,844,027 1,985,978 Operating lease commitments (Note 29) 1,322,516 1,120,697 Finance lease obligations (Note 5.1.3) 5,228,751 4,757,923 Net debt (1) 8,403,443 6,059,720 Total equity 2,030,531 2,627,391 Total capital (2) 10,433,974 8,687,111 Leverage ratio (1) / (2) 80,5% 69.8% The substancial increase in the leverage ratio results from the following main factors: i) reduction in equity resulting from loss for the period and distribution of dividends at the end of 2010; ii) increase in financial liabilities exposed to foreign exchange rate variation resulting from the devaluation of the real from R$ 1,6662 at December 31,2010 to R$ 1.8544 at September 30, 2011; iii) issuance US$ 500 million in Senior Notes (equivalent to R$ 927 million at September 30, 2011) and iv) reduction in cash and cash equivalents of approximately R$ 497 million. Management believes that the resources available to the Company are sufficient for its present requirements and will be sufficient to meet its anticipated requirements for capital investments, which are approved annually by the Board of Directors, and other cash requirements for the 2011 fiscal year. 6. Financial instruments by category (a) Parent company Assets, per balance sheet: September 30, 2011 Loans and receivables Financial assets at fair value through profit and loss Total Financial assets at fair value through profit and loss 305,248 305,248 [] Cash and cash equivalents 30,317 30,317 Total 30,317 305,248 335,565 December 31, 2010 Loans and receivables Financial assets at fair value through profit and loss Total Financial assets at fair value through profit and loss 125,905 125,905 Accounts receivable 2,000 2,000 Cash and cash equivalents 113,913 113,913 Total 115,913 125,905 241,818 33 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Liabilities, per balance sheet: September 30, 2011 Liabilities measured at amortized cost Total Debentures 169,820 169,820 Accounts payable and other obligations, excluding statutory liabilitites 4,330 4,330 Total 174,150 174,150 December 31, 2010 Liabilities measured at amortized cost Total Debentures 347,800 347,800 Accounts payable and other obligations, excluding statutory liabilitites 2,870 2,870 Total 350,670 350,670 (b) Consolidated Assets, per balance sheet: September 30, 2011 Loans and receivables Financial assets at fair value through profit and loss Derivatives Total Derivative financial instruments 34,136 34,136 Financial assets at fair value through profit and loss 1,388,991 1,388,991 Accounts receivable 1,967,392 1,967,392 Financial assets - Bank deposits 160,572 160,572 Restricted cash 61,060 61,060 Cash and cash equivalents 515,042 515,042 Total 2,704,066 1,388,991 34,136 4,127,193 December 31, 2010 Loans and receivables Financial assets at fair value through profit and loss Derivatives Total Derivative financial instruments 16,463 16,463 Financial assets at fair value through profit and loss 1,407,698 1,407,698 Accounts receivable 1,556,781 1,556,781 Financial assets - Bank deposits 50,280 50,280 Restricted cash 98,305 98,305 Cash and cash equivalents 1,012,220 1,012,220 Total 2,717,586 1,407,698 16,463 4,141,747 34 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Liabilities, per balance sheet: September 30, 2011 Liabilities measured at amortized cost Derivatives Total Finance lease obligations 5,228,751 5,228,751 Senior notes 2,062,115 2,062,115 Borrowings 912,182 912,182 Debentures 781,912 781,912 Derivative financial instruments 166,033 166,033 Accounts payable and other obligations, excluding statutory liabilitites 1,001,759 1,001,759 Total 9,986,719 166,033 10,152,752 December 31, 2010 Liabilities measured at amortized cost Derivatives Total Finance lease obligations 4,757,923 4,757,923 Senior notes 1,009,057 1,009,057 Borrowings 615,040 615,040 Debentures 976,921 976,921 Derivative financial instruments 35,860 35,860 Accounts payable and other obligations, excluding statutory liabilitites 989,195 989,195 Total 8,348,136 35,860 8,383,996 7. Cash and cash equivalents Parent company Consolidated September 30, 2011 December 31, 2010 September 30, 2011 December 31, 2010 Cash and bank accounts 348 15,967 122,212 279,280 Short-term deposits 29,969 97,946 392,830 732,940 Total 30,317 113,913 515,042 1,012,220 At September 30, 2011 and December 31, 2010 no amounts have been used as part of overdraft facilities . Cash and cash equivalent are maintained in the following currencies: Parent company Consolidated September 30, December 31, September 30, December 31, Reais 30,317 113,913 125,614 256,701 US dollars 305,392 655,906 Euros 33,132 56,196 Guarani 23,646 21,893 Pounds sterling 4,890 6,084 Other 22,368 15,440 30,317 113,913 515,042 1,012,220 35 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) 8. Trade accounts receivable - consolidated (a) Breakdown of balances September 30, 2011 December 31, 2010 Domestic International Total % Total % Credit cards 1,263,002 84,266 1,347,268 65.0 1,039,576 62.8 Travel agents 196,337 73,483 269,820 13.0 263,661 15.9 Partners – Loyalty Program - Multiplus Program - Multiplus 222 222 10 .7 81,091 4.9 On current account 44,302 677 44,979 2.2 76,657 4.6 Cargo 6,996 46,577 53,573 2.6 53,720 3.2 Other 101 32,831 134 6 .5 140,397 8.5 Total 1,834,443 237,834 2,072,277 100 1,655,102 100.0 Provision for impairment duvidosa (69,754) (35,131) (104,885) (98,321) Total 1,764,689 202,703 1,967,392 1,556,781 Trade accounts receivable are maintained in the following currencies: September 30,2011 December 31,2010 Reais 1,834,443 1,448,826 US dollars 48,105 26,187 Euros 129,903 81,028 Pounds sterling 11,626 14,187 Other 48,200 84,874 2,072,277 1,655,102 (b) Aging list – Receivables by due date Breakdown September 30,2011 % December 31, 2010 % Not yet due 1,928,811 93,1 1,329,848 80.3 Overdue Up to 60 days 34,573 1.8 101,616 6.2 From 61 to 90 days 4,959 0.2 61,418 3.7 From 91 to 180 days 4,768 0.2 25,032 1.5 From 181 to 360 days 1,798 0.1 19,515 1.2 Over 360 days 97,368 4.6 117,673 7.1 2,072,277 100 1,655,102 100.0 (c) Provision for impairment of trade receivables September 30, 2011 December 31, Balance at the beginning of the year 98,321 80,409 Charge for the period 12,676 30,799 Amounts reversed (6,112) (12,887) Balance at the end of the period / year 104,885 98,321 36 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) The additions and recovery of accrued receivables were included in "Selling expenses" in the consolidated statements of operations. The maximum exposure to credit risk at the reporting date is the carrying value of each type of receivable mentioned above. 9. Taxes recoverable September 30, 2011 December 31, 2010 State Value Added Tax (ICMS) 25,552 25,808 Taxes recoverable 23,258 16,729 Tax on Industrialized Products (PIS) and Social Security Financing Contribution (COFINS) (i) 512,726 5,561 Income tax (IRPJ) and social contribution on income (CSLL) 49,476 IRRF 8,301 21,658 Other 2,003 3,745 621,316 73,501 Provision for impairment - ICMS (15,944) (15,944) 605,372 57,557 (i)
